Citation Nr: 0822147	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  04-12 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for a fracture, left 
mandible, healed with residual malocclusion, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to August 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The veteran testified at a Board hearing in January 2007.

In February 2008, the Board remanded the case in order to 
schedule another hearing due to several inaudibles in the 
January 2007 hearing transcript.  The veteran did not appear 
for the newly scheduled hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the January 2007 Board hearing, the veteran testified that 
he experienced more severe pain when asked to open his mouth 
during a recent dentist visit.  This and other testimony 
suggests that his symptoms may have grown progressively worse 
since the last VA examination conducted in February 2002.  
Therefore, VA should conduct another examination.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997) (VA should have 
scheduled another examination where the appellant complained 
of increased hearing loss two years after his last audiology 
examination).  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007).

This will also give the veteran an opportunity to receive the 
notice required by Dingess v. Nicholson, 19 Vet. App. 473 
(2006) (as the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim), and by Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) (concerning the specific notice to be 
given in claims for increase).

Accordingly, the case is REMANDED for the following action:

1.  Give the veteran the specific notice 
required by Dingess and Vazquez-Flores, 
supra.

2.  Obtain all available VA medical 
records and associate with the claims 
file.  Assist the veteran in obtaining 
records from private and VA-contracted 
dental treatment providers.

3.  Schedule the veteran for an 
examination to determine the nature and 
severity of the appellant's healed left 
mandible with residual malocclusion.  The 
claims folder must be made available for 
the examiner to review.  All indicated 
studies should be performed, and all 
findings should be reported in detail.

4.  Readjudicate the issue on appeal in 
light of all of the evidence of record.  
If the benefit is not granted, furnish the 
veteran and his representative with a 
supplemental statement of the case and 
afford an opportunity to respond before 
returning the record to the Board for 
future review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




